Case 1:17-cr-00372-JS-GRB Document 456-4 Filed 08/01/19 Page 1 of 2 PageID #: 2467




                             EXHIBIT I)
     Case 1:17-cr-00372-JS-GRB Document 456-4 Filed 08/01/19 Page 2 of 2 PageID #: 2468


                                                  Stock Run
                     lsltr - tfn,fio
 Date
     -,/ ,ient fon                            t
                                                     Shares       Price       . Total   Commission

rfrt)o buett4^t fiVu- &,o           .1u                                       low
lJrlrb 1ot        *                I4ELD           Eooo                .51    4l>o
hl*Ct*#                            ilFcc           boo,>               .1+    5u*o
,fn,l" -e"-        *               ,u!*.r..        So,o           l.08        5*oo          ,3{.lD
tlo4ttv   rJr,,lr ri-              ,r-A,t          Joot            .Qo        4roa          )?tt   {D

llW)b rtvn        f"t             ruwluH          :2,Ooa          /.   rt    l*,lop
r)rdt, Ala^ lffi                  llDuu            Jo,oa>              .b>   y), ooD

,/a$,, T>^ ,1,1 ll*,                6st-D           (,oaa          ,ba        J'.top
IA,ID      trt,hff                 *€cL            Sooo           l.D'l       3fiD
rA?i, tor&        #               ft).ou*           38oa          l.>o        45uo
                                                                                        e
                                                                                            4bi1o
                                                                                            1.+ otD



                                  r/)                         I              ht,o \Dx^
                        i./
                              I      A itt)
                                        ,q
